DETAILED ACTION
This action is pursuant to the claims filed on 05/07/2019. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-4, 8, and 10 are objected to because of the following informalities:  
Claim 1 line 12, “or projects beyond same when the plate of absorbent material is …” should read “or projects beyond the contact surface when the plate of absorbent material is …”
Claim 2 lines 1-2, “the thickness of the plate of absorbent material” should read “a thickness of the plate of absorbent material” to increase clarity, despite the thickness being an inherent property of the plate of absorbent material.
Claim 2, “extending in a compression direction essentially parallel this thickness” should read “extending in a compression direction essentially parallel to the thickness”.
Claim 3, “this opening enabling …” should read “the opening enabling…” to increase clarity.
Claim 4, “in a circle in this plane” should read “in a circle in the plane” to increase clarity.
Claim 4, “with none of the free ends of the points being arranged outside this circle” should read “with none of the free ends of the electrically conductive points being arranged outside the circle” to increase clarity.
Claim 8, “this electrode” should read “the electrode” to increase clarity.
Claim 10 lines 3-4, both recitations of “this electrode” should read “the electrode” to increase clarity. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an elastic mechanism making it possible to move the points in relation to the plate of absorbent material” in claim 2. This limitation is interpreted to be an elastic outer surface of the electrode capable of being elastically deformed as disclosed in paragraph [029] of the applicant’s specification.
“holding and tightening means” in claim 10. This limitation will be interpreted to be a strap as disclosed in [0042] of the applicant’s specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "this opening enabling the passage of the free end of the points" in line 4.  There is insufficient antecedent basis for “the passage” in the claim. It is 
Claim 4 recites the limitation “including peripheral points of which the free ends are essentially arranged in a plane perpendicular to the compression direction…”. It is unclear if the peripheral points are intended to be claimed as part of the electrically conductive points or if the peripheral points are intended to define a structure distinct from the electrically conductive points. For examination purposes, this limitation will be interpreted to read “wherein the electrically conductive points include peripheral points of which the free ends are essentially arranged in a plane perpendicular to the compression direction…”. 
Claim 8 recites the limitation "the signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “a signal”. Claim 9 inherits this deficiency. 
Claim 9 recites the limitation “a transmitter electrically linked to at least one electrode”. It is unclear if “at least one electrode” is attempting to claim antecedent basis to “at least one electrode” of parent claim 8, or if this limitation is attempting to claim a second and distinct at least one electrode. For examination purpose, this limitation will be interpreted to read “the at least one electrode”. 
Claim 9 recites the limitation “a flange rigidly connected to an electrode” in line 4 and “wherein the electrode comprises…” in line 8. It is unclear if “an electrode” and “the electrode” is attempting to claim antecedent basis to the “at least one electrode” of line 2 of claim 9 and line 1 of claim 8 or if the applicant is attempting to claim another distinct electrode from the at least one electrode. For examination purposes, these limitations will be interpreted to read “the at least one electrode”. 
Claim 9 recites the limitation “wherein the electrode comprises a heart rate monitor electrode that comprises electrically conductive points, each extending free …” in lines 8-9. The above noted limitation and all of the succeeding limitations in claim 9 are identical to the limitations of a heart rate monitor electrode recited in claim 1 and incorporated into the at least one electrode of claim 8. As such, the above noted limitations are redundant and have unclear antecedent basis for all of the limitations. For examination purposes, the limitation “wherein the electrode comprises a heart rate monitor electrode that comprises…” continuing to the end of claim 9 will be interpreted to be omitted from the claim as these features are already claimed as structure corresponding to the ‘at least one electrode’ of claims 8 and 9.
Claim 10 recites the limitation “at least partially soaking the plate of absorbent material of this electrode with a liquid”. It is unclear if “a liquid” intends to claim antecedent basis to ‘a liquid’ of claim 1 that is incorporated into the electrode in claim 10 or if the applicant is attempting to claim a second distinct liquid. For examination purposes, this limitation will be interpreted to be read as “the liquid”. Claim 11 inherits this deficiency. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9 recites the limitation “the electrode being placed in contact with the skin of the animal”. This limitation positively recites the skin of the animal, and therefore claims a human organism. For examination purposes this limitation will be interpreted to read “the electrode being configured to be placed in contact with the skin of the animal.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz (U.S. PGPub No. 2013/0023748) in view of Cordero (U.S. PGPub No. 2010/0022864).
Regarding claim 1, Afanasewicz teaches a heart rate monitor electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, porous spacer sponge 23) that has a contact surface (Fig 2, skinside surface of sponge 23 is contact surface) and can change shape elastically between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes sponge 23 to change between partially expanded , characterized in that the free end of at least some of the points is flush with the contact surface of the plate of absorbent material or projects beyond same when the plate of absorbent material is in an at least partially compressed form (Fig 6b, tines 61 project beyond sponge 23), and releases at least a portion of the liquid that it contains when in its at least partially expanded form ([0019] liquid in sponge 23 configured to partially release from open pore sponge when in expanded form).
Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], conductive tines 24) to yield the predictable result of the points 
Regarding claim 2, in view of the combination of claim 1 above, Afanasewicz further teaches in which the thickness of the plate of absorbent material varies when the plate of absorbent material changes from the at least partially expanded form to the at least partially compressed form thereof (Fig 2, porous spacer sponge 23 configured to vary thickness between partially expanded form to partially compressed form), the points extending in a compression direction essentially parallel this thickness (Figs 2 and 6a-b, points extend in compression direction (vertically along the ‘y-axis’ of Fig 6) which is parallel to the thickness of spacer sponge 23), the electrode having an elastic mechanism making it possible to move the points in relation to the plate of absorbent material parallel to the compression direction (Figs 2 and 6a-b, actuation surface 62 allows points to move in relation to spacer sponge 23; [0027] disclosing mechanism is reversible (i.e., elastic)).
Regarding claim 3, in view of the combination of claim 2 above, Afanasewicz further teaches including a flattened support with two main faces, a first main face with an opening designed to face an animal skin where the heart rate is to be captured (Fig 2, skin-facing surface of basepad 25 defines opening [0018]), this opening enabling the passage of the free end of the points (Fig 2 and [0018-0020], disc 26, tines 21, and sponge 23 are received in the opening of basepad 26, such that the tines pass through the sponge 23 and pierce gel capsule 28 when a force is applied to the outer surface of the base pad 25), and a second main face with a pressure surface cooperating with the elastic mechanism to compress the plate of absorbent material in the compression direction when a pressure is exerted on the second main face of the electrode (Fig 2, second main face interpreted as outer surface of base pad 25 with a 
Regarding claim 4, in view of the combination of claim 2 above, Afanasewicz further teaches including peripheral points (Fig 2, outer most tines 21 on disc 26 are interpreted to be peripheral points) of which the free ends are essentially arranged in a plane perpendicular to the compression direction (plane of disc 26 where tines 21 are located is perpendicular to the vertical compression direction) with none of the free ends of the points being arranged outside this circle (Fig 2, free ends of tines 21 are not arranged outside the most peripheral tines). The examiner notes the free ends of Afanasewicz appear to be arranged in a circle on the plane (Figs 2 and 3a-d)
Afanasewicz fails to explicitly teach wherein the free ends are essentially arranged in a circle in the plane.
Afanasewicz/Cordero discloses substantially all the limitations of the claim(s) except the free ends are essentially arranged in a circle in the plane..  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the free ends of Afanasewics in view of Cordero to provide the free ends in the shape of a circle on the plane, since applicant has not disclosed that the arrangement of the free ends in a circle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the free ends arranged in any other non-circle configuration that still serves the function of preparing the skin and piercing the gel capsule. 
Regarding claim 5, the Afanasewicz/Cordero combination teach the device of claim 1 as stated above. Afanasewicz further teaches wherein each point is surrounded by a portion of the plate of absorbent material (Fig 2, each of tines 21 is surrounded by sponge spacer 23 in use).
Regarding claim 6, in view of the combination of claim 1 above, Cordero further teaches in which at least the free end of the points is coated with silver or a silver alloy ([0040] free ends coated with silver). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the points of Afanasewicz in view of Cordero to incorporate the electrically conductive points coated in silver that are electrically linked to one another and the conductive circuit to arrive at the device of claim 6. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known skin prepping configuration (Afanasewicz, Fig 2 & [0019], non-conductive tines 21 to facilitate delivery of conductive gel) for another well-known skin prepping configuration (Cordero, [0038-0040], silver conductive tines 24) to yield the predictable result of the points facilitating the delivery of conductive gel into the stratum corneum of the skin to increase conductivity for an electrode sensor.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero as applied to claim 1, in view of Schmidt (U.S. PGPub No. 2003/0050550), and in further view of Askin (U.S. PGPub No. 2011/0237921).
Regarding claim 7, the Afanasewicz/Cordero combination teaches the device of claim 1 as stated above.
Afanasewicz/Cordero fail to teach wherein the points and electrically conductive circuit are made of a polymer doped with electrically conductive particles.
In related prior art, Schmidt teaches a similar electrode device comprising a plurality of electrically conductive points wherein the electrically conductive points are made of a polymer 
In related prior art, Askin teaches a similar device and discloses that an electrically conductive circuit connected to an electrode is formed from a polymer doped with electrically conductive particles ([0035] and Fig 1, trace 104). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the circuit of Afanasewicz in view of Cordero, Schmidt, and Askin to incorporate the conductive circuit formed from a polymer doped with conductive particles to arrive at the device of claim 7. Doing so would have been a simple substitution of one well-known circuit material (Afanasewicz, Fig 2 and [0017], Ag/AgCl ink 24 on polyester substrate 22) for another well-known circuit material (Askin, Fig 1 and [0035], trace 104 formed of doped polymer) to yield the predictable result of an electrically conductive circuit configured to transmit a signal received from a corresponding electrode.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afanasewicz in view of Cordero, and in further view of Kato (U.S. PGPub No. 2013/0096411).
Regarding claims 8-9, the Afanasewicz/Cordero combination teaches A heart rate monitor device having at least one electrode as claimed in claim 1 (see above rejection of claim 1; examiner notes the device of Afanasewicz is capable for use as a heart rate monitor as disclosed in [0016] as a general sensing device).
Afanasewicz/Cordero fail to teach the device having a receiver designed to receive the signal captured by this electrode in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode , a space (P) thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal, the electrode being placed in contact with the skin of the animal.
In related prior art, Kato teaches a similar heart rate monitor device (Fig 3, heart rate monitor 1) comprising an electrode (Fig 3, electrodes 6a/6b) and a receiver designed to receive the signal captured by this electrode (Fig 3 and [0038], electrical connection portion 25 receives signals from electrodes 6a/6b) in which a transmitter electrically linked to at least one electrode and designed to communicate with the receiver is placed in a casing raised above a flange rigidly connected to an electrode (Fig 2 and [0035 & 0037], transmitter circuit located inside case 7, in communication with electrical connection portion 25, is located above u-shaped body 14 and engagement member body 22 (flanges) that are rigidly connected to electrodes 6a/6b; examiner notes u-shaped body 14 and engagement member 22 define a rigid connection to electrodes 6a/6b via ring portions 11b, 18b, 11a, and 18a), a space thus being formed between the casing and the flange for the passage of a strap designed to hold the electrode and the casing on an animal (Figs 2-3, space between casing 7 and flanges 14/22 allow for the passage of belt 9 configured to hold the electrodes 6a/6b on the skin of the wearer), the electrode being placed in contact with the skin of the animal (Fig 3 electrodes 6a/6b are configured to contact skin). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Afanasewicz in view of Cordero and Kato to incorporate the receiver, transmitter, and flanges of Kato to arrive at the device of claims 8-9. Doing so would be obvious to one of ordinary skill in the art as it is well-known to provide a physiological monitoring device with a transmitter, receiver, and corresponding casing to yield the expected advantage of providing the device with the ability to transmit data via wireless communication as is well-known in the art ([0037]). 
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. PGPub No. 2013/0096411) in view of Afanasewicz, and in further view of Cordero.
Regarding claims 10-11, Kato teaches a method for measuring the heart rate of an animal (Fig 1, heart beat measurement device 1) comprising: providing an electrode (Fig 3 electrodes 6a/6b) including positioning and holding an electrode against the skin of the animal using holding and tightening means (Fig 3, electrodes 6a and 6b are held against a user elastic strap 8 and length adjustment member 10) including a step for adjusting the holding and tightening means on the animal ([0042] strap 8 is adjusted via member 10 when applied to a user to measure a heart rate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and electrode of Cordero in view of Afanasewicz and Kato to incorporate the holding and tightening means and step of adjusting the holding and tightening means to provide the electrode on the chest to measure a heart rate of the wearer to arrive at the method of claims 10-11.
Kato fails to teach wherein the provided electrode is the electrode from claim 1.
Afanasewicz teaches a similar electrode (Figs 1-2, electrode structure 10/20 capable of sensing as disclosed in [0016]) comprising: points (Fig 1, tines 11; Fig 2 tines 21), each extending from a free end to an electrically conductive circuit (Fig 2, tines 21 extend from free end to Ag/AgCl ink 24), a soft plate of absorbent material (Fig 2, porous spacer sponge 23) that has a contact surface (Fig 2, skinside surface of sponge 23 is contact surface) and can change shape elastically between an at least partially expanded form in which the plate of absorbent material is able to retain a liquid and an at least partially compressed form in which the plate of absorbent material occupies a lesser volume than in the expanded form and in which at least a portion of the liquid contained in the plate of absorbent material in the at least partially expanded form is released (Fig 6a-b, compression of electrode necessarily causes sponge 23 to change between partially expanded form and partially compressed form such that more liquid is released in compressed form; [0019]), characterized in that the free end of at least some of the points is flush with the contact surface of the plate of absorbent material or projects beyond same when the plate of absorbent material is in an at least partially compressed form (Fig 6b, tines 61 project beyond sponge 23), and releases at least a portion of the liquid that it contains when in its at least partially expanded form ([0019] liquid in sponge 23 configured to partially release from open pore sponge when in expanded form) at least partially soaking the plate of absorbent material of this electrode with a liquid (Fig 2, sponge 23 is soaked with liquid when tines pierce gel capsule 28), and positioning and holding this electrode against the skin of the animal (Fig 2 and 6a-b, electrode is positioned and held against skin during use). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kato in view of Afanasewicz to incorporate the electrode of 
Kato/Afanasewicz fails to teach wherein the points are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another.
In related prior art, Cordero teaches a similar device (Fig 1) wherein similar conductive points each extending from a free end ([0038] tines 24 affixed as part of electrode(s) 14 with a free end) are electrically conductive and extend to an electrically conductive circuit electrically linking the points to one another ([0039] tines 24 can be overlaid by sponge containing conductive gel; [0040] tines 24 can be conductive to allow for direct electrode conduction such that they are electrically linked to one another and the circuit necessarily established in Figure 1a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Kato in view of Afanasewicz and Cordero to incorporate the electrically conductive points that are electrically linked to one another and the conductive circuit to arrive at the method of claims 10-11. Providing an electrode with electrically conductive points advantageously allows for increased conductivity of the skin surface due to the points abrading the stratum corneum of the skin and allowing for direct conduction of the biological signals to the points ([0039-0040]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794